Exhibit 10.1

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

This First Amendment to Credit Agreement (the “First Amendment”) is made as of
the 25th day of April, 2007, by and among

GAMESTOP CORP., a corporation organized under the laws of the State of Delaware
having a place of business at 625 Westport Parkway, Grapevine, Texas 76051, as
Lead Borrower for the Borrowers listed on Schedule I annexed hereto;

the BORROWERS party hereto;

the LENDERS party hereto;

BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, and CITICORP NORTH AMERICA,
INC., a Delaware corporation having a place of business at 388 Greenwich Street,
20th Floor, New York, New York 10013, as Issuing Banks; and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as Administrative
Agent and Collateral Agent for the Secured Parties; and

CITICORP NORTH AMERICA, INC., a Delaware corporation having a place of business
at 388 Greenwich Street, 20th Floor, New York, New York 10013, as Syndication
Agent; and

MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., having a place of business at 222 North LaSalle Street, 16th Floor,
Chicago, Illinois 60601, as Documentation Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

WHEREAS, the parties hereto have entered into a Credit Agreement dated as of
October 11, 2005 (as amended, restated, supplemented and otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, certain of the Borrowers have merged into others of the Borrowers or
have been dissolved; and

WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein.

 

 

 

1

 



 

 



NOW THEREFORE, it is hereby agreed as follows:

1.

Definitions: All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

2.

Amendments to Article I. The provisions of Article I of the Credit Agreement are
hereby amended as follows:

 

a.

The definition of “Applicable Margin” is hereby deleted in its entirety and the
following is substituted in its stead:

“Applicable Margin” means, commencing as of the date which is the First
Amendment Effective Date, the rates for Prime Rate Loans and LIBO Loans set
forth below:

 

Level

Consolidated Leverage Ratio

Prime Rate Loans

LIBO Loans

I

Consolidated Leverage Ratio equal to or greater than 3.50 to 1.00

0.25%

1.50%

II

Consolidated Leverage Ratio equal to or greater than 1.00 to 1.00 and less than
3.50 to 1.00

0%

1.25%

III

Consolidated Leverage Ratio less than 1.00 to 1.00

0%

1.00%

 

The Applicable Margin shall be adjusted quarterly, commencing with the fiscal
quarter ending May 5, 2007, based on the financial statements and compliance
certificate required to be delivered pursuant to Sections 5.1(b) and 5.1(c)
below. Any interest rate change shall be effective two (2) Business Days after
the date of the Administrative Agent’s receipt of the financial statements and
compliance certificate required to be delivered pursuant to Sections 5.1(b) and
5.1(c) below. Upon the occurrence of an Event of Default, at the option of the
Administrative Agent or at the direction of the Required Lenders, interest shall
be determined in the manner set forth in Section 2.10.

 

b.

The definition of “EB Borrower Group” is hereby deleted in its entirety and the
following substituted in its stead:

 

 

 

2

 



 

 



“EB Borrower Group” means, individually and collectively, Electronics Boutique
Holdings Corp., EB Catalog Company, Inc., ELBO Inc., and EB International
Holdings, Inc.

 

c.

The definition of “GameStop Borrower Group” is hereby deleted in its entirety
and the following substituted in its stead:

“GameStop Borrower Group” means, individually and collectively, GameStop Corp.,
GameStop Holdings Corp., GameStop, Inc., Sunrise Publications, Inc., Marketing
Control Services, Inc., GameStop Brands, Inc., GameStop of Texas (GP), LLC,
GameStop (LP), LLC and GameStop Texas LP.

 

d.

The definition of “Loan Documents” is hereby amended by adding “or any Lender”
after each of “the Administrative Agent, the Collateral Agent or any of their
respective Affiliates” in clause (i) thereof and after “the Administrative
Agent, the Collateral Agent, the Arrangers or any of their respective
Affiliates” in clause (ii) thereof.

 

e.

The definition of “Maturity Date” is hereby deleted in its entirety and the
following substituted in its stead:

“Maturity Date” means April 25, 2012.

 

f.

The definition of “Obligations” is hereby amended by adding “or any Lender”
after “any of the Arrangers or any of their respective Affiliates” in clause (c)
thereof.

 

g.

The definition of “Subsidiary Borrowers” is hereby deleted in its entirety and
the following substituted in its stead:

“Subsidiary Borrowers” means, individually and collectively, GameStop Holdings
Corp., GameStop, Inc., Sunrise Publications, Inc., Marketing Control Services,
Inc., GameStop Brands, Inc., GameStop of Texas (GP), LLC, GameStop (LP), LLC,
GameStop Texas LP, Electronics Boutique Holdings Corp., EB Catalog Company,
Inc., ELBO Inc., EB International Holdings, Inc., and any other Subsidiary which
becomes a Borrower.

 

h.

The following new definitions are hereby added to Article I of the Credit
Agreement in appropriate alphabetical order:

 

i.

“First Amendment Effective Date” means April 25, 2007.

 

ii.

“Permitted Foreign Acquisition” means an Investment made by a Foreign Subsidiary
of any Borrower in, a purchase of the capital stock or other equity interests
of, or the acquisition of all or a substantial portion of the



 

 

 

3

 



 

 

assets or properties of, any Person, the entering into any exchange of
securities with any Person, or the entering into any transaction, merger or
consolidation of any Person, or any acquisition of any retail store locations of
any Person, in each case, that is organized under the laws of a jurisdiction
other than the United States of America or any state thereof or the District of
Columbia, in each case which satisfies each of the following conditions:

 

(i)

The Acquisition is of a business permitted to be conducted by the Borrowers
pursuant to Section 6.3(b) hereof; and

 

(ii)

Prior to and after giving effect to the Acquisition, no Default or Event of
Default will exist or will arise therefrom; and

 

(iii)

If a Borrower shall merge with such other Person, such Borrower shall be the
surviving party of such merger; and

 

(iv)

Each of the Payment Conditions shall have been satisfied; and

 

(v)

The total consideration paid or payable in connection with the Acquisition does
not exceed (A) $150,000,000 for any one transaction or a series of related
transactions, (B) $250,000,000 for all such transactions in any twelve month
period, or (C) $500,000,000 in the aggregate for all such acquisitions from and
after the Closing Date.

3.

Amendments to Article II. The provisions of Section 2.12 of the Credit Agreement
are hereby deleted in their entirety and the following is substituted in their
stead:

2.12. Unused Commitment Fee. The Borrowers shall pay to the Administrative Agent
for the account of the Lenders, a commitment fee (the “Commitment Fee”) computed
at a rate per annum of 0.25% (on the basis of actual days elapsed in a year of
360 days) of the average daily balance of the Unused Commitment for each day
commencing on and including the First Amendment Effective Date and ending on but
excluding the Termination Date. Upon the occurrence of an Event of Default, at
the option of the Administrative Agent or at the direction of the Required
Lenders, the Commitment Fee shall be determined in the manner set forth in
Section 2.10. The Commitment Fee so accrued in any calendar quarter shall be
payable on the last day of each calendar quarter, in arrears, commencing April
30, 2007, except that all Commitment Fees so accrued as of the Termination Date
shall be payable on the Termination Date. The Administrative Agent shall pay the
Commitment Fee to the Lenders based upon their Commitment Percentage.

4.

Amendments to Article V. The provisions of Article V of the Credit Agreement are
hereby amended as follows:

 

 

 

4

 



 

 



 

a.

The provisions of Section 5.9(b) of the Credit Agreement are hereby deleted in
their entirety and the following is substituted in their stead:

(b)          Each Borrower will, and will cause each other member of the
Borrower Affiliated Group to, from time to time upon the reasonable request and
reasonable prior notice of the Collateral Agent or the Required Lenders through
the Administrative Agent, permit any Agent or professionals (including
consultants, accountants, lawyers and appraisers) retained by the Agents to
conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, of (i) the Borrowers’ practices in the
computation of the Borrowing Base and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, and pay the reasonable fees and
expenses of the Agents or such professionals with respect to such evaluations
and appraisals, provided that so long as the Credit Extensions at any time do
not exceed $250,000,000, the Borrowers shall be responsible only for the costs
and expenses of one such appraisal and one commercial finance examination in any
twelve month period following the Closing Date, and if the Credit Extensions at
any time exceed $250,000,000 during any such twelve month period, then the
Borrowers shall be responsible only for the costs and expenses of two such
appraisals and two commercial finance examinations in any twelve month period
following the Closing Date. Notwithstanding the foregoing limitations on the
Borrowers’ obligation to pay the expenses for appraisals and commercial finance
examinations prior to the occurrence of an Event of Default, the Administrative
Agent may, (i) in its sole discretion, elect not to conduct any such appraisals
or commercial finance examinations in any twelve month period if the Credit
Extensions do not exceed $100,000,000 at any time during such twelve month
period, (ii) undertake such additional appraisals and commercials finance
examinations prior to the occurrence of an Event of Default as it, in its
Permitted Discretion, deems necessary, at the expense of the Lenders, and (iii)
if an Event of Default shall have occurred and be continuing, undertake such
additional appraisals and commercial finance examinations at the Borrowers’
expense as it deems appropriate.

 

b.

The provisions of Section 5.13 of the Credit Agreement are hereby amended by
adding the words ,“except as provided in Section 6.1(b) hereof” at the end of
such Section.

5.

Amendments to Article VI. The provisions of Article VI of the Credit Agreement
are hereby amended as follows:

 

a.

The provisions of Section 6.1 of the Credit Agreement are hereby amended as
follows:

 

i.

By deleting the provisions of Section 6.1(b) of the Credit Agreement in their
entirety and substituting the following in their stead:

 

 

 

5

 



 

 



 

(b)

Indebtedness created under the Senior Note Documents, provided that, the
principal of the Senior Notes shall not be repaid or prepaid (i) with proceeds
of any Credit Extensions unless (A) immediately after giving effect to such
payment or prepayment, Excess Availability shall be greater than or equal to
twenty percent (20%) of the Borrowing Base, and (B) immediately after giving
effect to such repayment or prepayment, on a pro forma basis for a period of
twelve (12) months thereafter, the Fixed Charge Coverage Ratio shall be greater
than or equal to 1.5:1.0; or (ii) in any other event, except from (A) the
proceeds of a debt or equity issuance or from any rollover loans publicly issued
or privately placed notes, or exchange notes issued in exchange for the Senior
Notes, or (B) cash on hand not representing proceeds of any Credit Extensions;

 

ii.

By deleting the number “$100,000,000” in the fifth line of Section 6.1(d) of the
Credit Agreement and substituting the number “$125,000,000” in its stead.

 

b.

The provisions of Section 6.4 of the Credit Agreement are hereby amended as
follows:

 

i.

By adding the following the words “and Permitted Foreign Acquisitions” to
subsection (a) following the words “Permitted Acquisitions.”

 

ii.

By deleting the number “$100,000,000” in the fourth line of Section 6.4(e) of
the Credit Agreement and substituting the number “$125,000,000” in its stead.

6.

Amendments to Schedules. The Credit Agreement is hereby amended by deleting
Schedule 3.13 thereto in its entirety and substituting therefor a new Schedule
3.13 in the form attached hereto.

7.

Conditions to Effectiveness. This First Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

a.

This First Amendment shall have been duly executed and delivered by the parties
hereto. The Administrative Agent shall have received a fully executed copy
hereof and of each other document required hereunder.

 

b.

No material misstatements shall have been made in any of the materials furnished
to the Administrative Agent or to the Lenders prior to the closing of this First
Amendment. The Administrative Agent shall be satisfied that any financial
statements and projections delivered to it fairly present the business and
financial condition of the Borrowers and their Subsidiaries, taken as a whole,
and that there have been no material adverse change on the assets, business,
financial condition



 

 

 

6

 



 

 

or income of the Borrowers and their Subsidiaries, taken as a whole, since the
date of the most recent financial information delivered to the Administrative
Agent.

 

c.

All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this First Amendment shall have
been duly and effectively taken. The Administrative Agent shall have received
from the Borrowers true copies of their respective certificate of the
resolutions authorizing the transactions described herein, each certified by
their secretary or other appropriate officer to be true and complete.

 

d.

The Borrowers shall have paid the Administrative Agent the fees due in
connection herewith.

 

e.

No Default or Event of Default shall have occurred and be continuing.

 

f.

The Borrowers shall have provided such additional instruments and documents to
the Administrative Agent as the Administrative Agent and its counsel may have
reasonably requested.

8.

Miscellaneous.

 

a.

Except as provided herein, all terms and conditions of the Credit Agreement and
the other Loan Documents remain in full force and effect. The Borrowers each
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants therein contained. Without limiting the generality of the foregoing,
each Borrower hereby acknowledges, confirms and agrees that all Collateral shall
continue to secure the Obligations as modified and amended pursuant to this
First Amendment and any future modifications, amendments, substitutions or
renewals thereof.

 

b.

Without limiting any of the provisions of the Credit Agreement or other Loan
Documents, the Borrowers shall pay all costs and expenses incurred by the
Administrative Agent in connection with this First Amendment, including, without
limitation, all reasonable attorneys’ fees.

 

c.

This First Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, each
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy or by
electronic email in .pdf format shall be effective as delivery of a manually
executed counterpart hereof.

 

d.

This First Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or



 

 

 

7

 



 

 

negotiations hereon. Any determination that any provision of this First
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this First Amendment.

 

e.

THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

[signature pages follow]

 

 

 

8

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

 

 

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

EB CATALOG COMPANY, INC.

ELBO INC.

EB INTERNATIONAL HOLDINGS, Inc.

GAMESTOP BRANDS, INC.,

as Borrowers

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

MARKETING CONTROL SERVICES, INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Kevin Weimerskirch

 

Name:

Kevin Weimerskirch

 

Title:

President

 

 

 

 

 

 

 

GAMESTOP (LP), LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Cathy D. Preston

 

Name:

Cathy D. Preston

 

Title:

President

 

 

 

 

SP-1 to First Amendment to Credit Agreement

 

 



 

 



 

GAMESTOP OF TEXAS (GP), LLC, as a Borrower

 

 

 

 

 

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

 

Name:

David W. Carlson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

GAMESTOP TEXAS LP, as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

GameStop of Texas (GP), LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

SP-2 to First Amendment to Credit Agreement

 

 



 

 



 

BANK OF AMERICA, N.A.,

as Administrative Agent, as Collateral Agent, as Issuing Bank, and as a Lender

 

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

 

 

 

SP-3 to First Amendment to Credit Agreement

 

 



 

 



 

CITICORP NORTH AMERICA, INC.,

as Issuing Bank, as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Matthew Clendenny

 

Name:

Matthew Clendenny

 

Title:

Vice President

 

 

 

 

SP-4 to First Amendment to Credit Agreement

 

 



 

 



 

MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC.,

as Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ David A. Coleman

 

Name:

David A. Coleman

 

Title:

Vice President

 

 

 

 

SP-5 to First Amendment to Credit Agreement

 

 



 

 



 

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

 

 

 

 

 

By:

/s/ Debra Putzer

 

Name:

Debra Putzer

 

Title:

Senior Vice President

 

 

 

 

SP-6 to First Amendment to Credit Agreement

 

 



 

 



 

GMAC COMMERCIAL FINANCE LLC,

as a Lender

 

 

 

 

 

By:

/s/ David Grabosky

 

Name:

David Grabosky

 

Title:

Vice President

 

 

 

 

SP-7 to First Amendment to Credit Agreement

 

 



 

 



 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

SP-8 to First Amendment to Credit Agreement

 

 



 

 



 

WELLS FARGO RETAIL FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Emily Abrahamson

 

Name:

Emily Abrahamson

 

Title:

Assistant Vice President

 

 

 

SP-9 to First Amendment to Credit Agreement

 

 



 

 

Schedule I

Borrowers

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

MARKETING CONTROL SERVICES, INC.

GAMESTOP BRANDS, INC.

GAMESTOP OF TEXAS (GP), LLC

GAMESTOP (LP), LLC

GAMESTOP TEXAS LP

ELECTRONICS BOUTIQUE HOLDINGS CORP.

EB CATALOG COMPANY, INC.

ELBO INC.

EB INTERNATIONAL HOLDINGS, INC.

 

 

Schedule I to First Amendment to Credit Agreement

 

 



 

 

Schedule 3.13

Subsidiaries

 

1.

GameStop Borrower Group

 

Name of Subsidiary and Ownership

Jurisdiction of Incorporation

Incorporation/
Organization Date

Class of Securities

No. of Shares Authorized

Shares or Other Equity Interest Outstanding

Gamestop Corp. (formerly GSC Holding Corp.)

Delaware

4/13/05

Class A Common
Preferred

300,000,000
5,000,000

153,465,970
0

GameStop Holdings Corp. (formerly GameStop Corp.)

Delaware

8/10/01

Common

1,000

100

Marketing Control Services, Inc.
A wholly-owned subsidiary of Gamestop Holdings Corp.

Virginia

7/21/03

Common

1,000

100 shares of common stock

Gamestop, Inc.
A wholly-owned subsidiary of Gamestop Holdings Corp.

Minnesota

3/23/88

Class A Common
Class B Common

1,000,000
13,000,000

1,000 shares of Class A common stock; 4,000,000 shares of Class B common stock

GameStop Texas LP
99% of member interests owned by GameStop (LP), LLC; 1% of member interests
owned by GameStop of Texas (GP), LLC.

Texas

5/27/04

N/A

N/A

N/A

Sunrise Publications, Inc.
A wholly-owned subsidiary of Gamestop, Inc.

Minnesota

10/13/94

Common

1,000,000

1,000,000 shares of common stock

Gamestop Brands Inc.
A wholly-owned subsidiary of Gamestop, Inc.

Delaware

5/28/04

Common

1,000

100 shares of common stock

 

 

 

 

Schedule 3.13 to First Amendment to Credit Agreement

 



 

 



Name of Subsidiary and Ownership

Jurisdiction of Incorporation

Incorporation/
Organization Date

Class of Securities

No. of Shares Authorized

Shares or Other Equity Interest Outstanding

Gamestop of Texas (GP), LLC
100% of member interests owned by Gamestop, Inc.

Delaware

5/28/04

N/A

N/A

N/A

Gamestop (LP), LLC
100% of member interests owned by Gamestop, Inc.

Delaware

5/28/04

N/A

N/A

N/A

GameStop Group Limited
51% (3,601 shares) of stock owned by Gamestop, Holdings Corp. (formerly GSC
Holdings Corp.)

Ireland

6/23/04

Ordinary

1,000,000

7,060 shares of ordinary stock

 

 

 

 

Schedule 3.13 to First Amendment to Credit Agreement

 



 

 



 

2.

EB Borrower Group

 

Name of Subsidiary and Ownership

Jurisdiction of Incorporation

Incorporation/
Organization Date

Class of Securities

No. of Shares Authorized

Shares or Other Equity Interest Outstanding

Electronics Boutique Holdings Corp.
a wholly-owned subsidiary of GameStop Corp.

Delaware

3/13/98

Common

1,000

100 shares of common stock

Electronics Boutique of Canada Inc
100% owned by EB International Holdings, Inc.

Ontario (Toronto)

4/22/93

Common Preference Shares

Unlimited
5,000

4,457.425
0

EB Catalog Company, Inc.
a wholly owned subsidiary of Electronics Boutique Holdings Corp.

Nevada

2/4/99

Common

100

100 shares of common stock

ELBO Inc.
a wholly owned subsidiary of Electronics Boutique Holdings Corp

Delaware

5/27/98

Common

100

Shares of common stock

EB International Holdings, Inc.
a wholly owned subsidiary of Electronics Boutique Holdings Corp

Delaware

3/21/01

Common

1,000

100

Electronics Boutique Australia Pty. Ltd
100% owned by EB International Holdings, Inc.

Australia

2/27/97

Ordinary

10

10 shares of ordinary stock

EBWORLD.COM Pty.
a wholly owned subsidiary of Electronics Boutique Australia Pty. Ltd

Denmark

9/4/03

Capital

9,250

9,250

Electronics Boutique Denmark ApS
(100% owned by EB Luxembourg Holdings S.a.r.l.)

Denmark

11/28/03

Capital

5,000

5,000

 

 

 

 

Schedule 3.13 to First Amendment to Credit Agreement

 



 

 



Name of Subsidiary and Ownership

Jurisdiction of Incorporation

Incorporation/
Organization Date

Class of Securities

No. of Shares Authorized

Shares or Other Equity Interest Outstanding

Electronics Boutique Norway AS
(100% owned by EB Luxembourg Holdings S.a.r.l.)

Norway

4/3/01

Capital

1,000

1,000

Ganestop Italy Srl (formerly, EB Italy Srl)
(100% owned by EB Luxembourg Holdings S.a.r.l.)

Italy

2/12/04

N/A

N/A

N/A

EB Games Sweden AB
(100% owned by EB Luxembourg Holdings S.a.r.l.)

Sweden

9/13/94

Capital

37,500

37,500

 

 

 

 

Schedule 3.13 to First Amendment to Credit Agreement

 



 

 



Name of Subsidiary and Ownership

Jurisdiction of Incorporation

Incorporation/
Organization Date

Class of Securities

No. of Shares Authorized

Shares or Other Equity Interest Outstanding

EB Games Management Services AB
100% owned by EB Games Sweden AB

Sweden

11/15/04

Capital

1,000

 

EB Luxembourg Holdings S.à.r.l.

Luxembourg

7/28/05

shares

125

 

Jump Ordenadores, S.L.U.

(100% owned by EB Luxembourg Holdings S.a.r.l.)

Spain

7/1/91

N/A

N/A

N/A

EB Games Finland Oy Ab (100% owned by EB Luxembourg Holdings S.a.r.l.)

Finland

 

N/A

N/A

N/A

GameStop Deutschland GmbH (formerly Electronics Boutique AG) (100% owned by EB
Luxembourg Holdings S.a.r.l.)

Germany

12/20/01

N/A

N/A

N/A

EB Games Trading GmbH
(100% owned by EB Luxembourg Holdings S.a.r.l.)

Austria

10/13/05

N/A

N/A

N/A

GameStop Schweiz GmbH (formerly PC-Joy AG)
(100% owned by EB Luxembourg Holdings S.a.r.l.)

Switzerland

6/22/93

N/A

N/A

N/A

 

 

 

 

Schedule 3.13 to First Amendment to Credit Agreement

 

 

 